DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-6 are pending.
	Claim 1 is currently amended.
	Claim 6 is newly added claim.
	In view of the amendment, filed on 07/22/2022, the following rejections are withdrawn from the previous office action, mailed on 04/28/2022
Rejections of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Ashida (US ‘067) in view of Le Touche (US ‘177).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Claim 1 recites “a condensed water holder configured to hold condensed water generated during the heating is mounted on at least a portion of the vacuum bag”. The specification recites “the condensed water holder 18 is made of at least one selected from the group consisting of a porous material 18A, a mesh material 18B obtained by knitting fibers, wrinkles 18C of the vacuum bag 16 that are formed when the composite material 12 is sealed together with the molding tool 14 in the vacuum bag 16.” (See published application, paragraph [0014]) Therefore, specification defines a porous material 18A, a mesh material 18B obtained by knitting fibers, or wrinkles 18C, as corresponding structure for the claimed generic place holder of “a condensed water holder”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 2012/0133067) in view of Itou et al. (US 2016/0263784)
Ashida (US ‘067) disclose an autoclave molding apparatus, wherein the composite material (13) formed of a fiber substrate and a matrix is placed in a vacuum bag (15) and then in the molding chamber (1). Saturated steam of a predetermined temperature needed for the composite material (13) is supplied to the molding chamber (1), and the temperature and the pressure inside the molding chamber (1) are controlled so that the inside of the molding chamber (1) may be maintained at a predetermined temperature and a predetermined pressure needed for the composite material (13) in order to carry out a curing step.
	Further, Ashida (US ‘067) teaches the apparatus comprises a molding chamber 1, a drying chamber 2, a water ring vacuum pump 3, a control panel 4, an automatic conveying line 5, namely, a conveyor, a boiler 6, pipes connected thereto, and a plurality of valves. (See paragraph [0067])
	Moreover, Ashida (US ‘067) further teaches a saturated steam supplying source (32) which supplies saturated steam having a predetermined temperature and pressure needed for the composite material as a heat source and a predetermined pressurization source, and a control means for controlling supply of the saturated steam to maintain inside of the molding chamber (1) at the predetermined temperature and pressure needed for the composite material (13). (See page 11, left column, claim 19)
[AltContent: arrow][AltContent: textbox (A condensed water holder (1))][AltContent: arrow][AltContent: textbox (A vacuum bag (15))][AltContent: arrow][AltContent: textbox (A composite material (13))]
    PNG
    media_image1.png
    597
    453
    media_image1.png
    Greyscale

	Further, Ashida (US ‘067) discloses a drainage pipe 12 is arranged to drain condensed moisture and the cooling water accumulating in a bottom part of the molding chamber 1. (See paragraph [0073])
	Furthermore, Ashida (US ‘067) disclose the vacuum bag may be the one made of a material like nylon, polyimide, etc. which are known in this kind of autoclave molding, and needless to say, it is sufficient when the material is heat resistant and water resistant. (See paragraph [0027])
	Therefore, as to claim 1, Ashida (US ‘067) teaches an autoclave molding apparatus for use in molding a composite material (13) composed of a fibrous base material and a matrix and sealed together with a molding tool in a vacuum bag (15), using steam for heating and compressing the composite material, wherein a condensed water holder, equivalent to molding chamber (1), configured to hold condensed water generated during the heating. 
However, Ashida (US ‘067) fails to disclose the condensed water holder is mounted on at least a portion of a surface of the vacuum bag (15) or at least a portion of a surface of the molding tool (14), wherein the condensed water holder is positioned adjacent to the composite material so that a curing heat of the thermosetting resin is utilizes as a latent heat of evaporation of the condensed water, as claimed in claim 1.
	In the analogous art, Itou et al. (US ‘784) disclose a molding equipment of a composite material comprising: a vessel that houses a molding target sealed by a sealing object; a decompression system that performs bending forming of the molding target and pressurization on the molding target after the bending forming by decompressing a region surrounded by the sealing object in the vessel; and a heating medium supply system that supplies a heating medium into the vessel, the heating medium being supplied for the bending forming, and heating and curing of the molding target under the pressurization. (see page 8, left column, 4th paragraph)
[AltContent: textbox (Condensed water holder (T1))][AltContent: arrow]
    PNG
    media_image2.png
    441
    589
    media_image2.png
    Greyscale

	Further, Itou et al. (US ‘784) teach using steam as the heating medium (H) can make a temperature distribution uniform. Furthermore, using steam as the heating medium H can raise a temperature instantly. It can be considered that this is because released heat from steam, due to a characteristic of the water vapor of releasing retained latent heat at the moment that the water vapor is condensed into liquid, is transferred to an object (T1) to be heated in an instant. The latent heat has an amount of heat from twice to five times as much as that of sensible heat. Therefore, it is obvious that using steam as the heating medium H is more effective than using heated air or heated nitrogen as the heating medium H, from a viewpoint to raise a temperature of an object to be heated instantly. (see paragraph [0022])
Therefore, as to claim 1, Itou et al. (US ‘784) discloses the condensed water holders (T1) are mounted on a portion of the surface of the vacuum bag (T) and the molding tool, wherein the matrix is a thermosetting resin, and the condensed water holder (T1) is positioned adjacent to the composite material so that a curing heat of the thermosetting resin is utilizes as a latent heat of evaporation of the condensed water.
As to claim 6, Itou et al. (US ‘784) teaches the condensed water holder (T1) covers the composite material.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify a positioning of the condensed water holder, as taught by Ashida (US ‘067), through mounting a condensed water holder on at least a portion of the surface of the vacuum bag and at least the portion of the surface of the molding chamber wherein the condensed water holder (T1) is positioned adjacent to the composite material so that a curing heat of the thermosetting resin is utilizes as a latent heat of evaporation of the condensed water in order to improve the workability of the molding chamber to provide a uniformed temperature distribution and an instant temperature increase (see paragraph [0022]), as suggested by Itou et al. (US ‘784).
Further, Ashida (US ‘067) disclose the vacuum bag (15) may be the one made of a material like nylon, polyimide, etc. which are known in this kind of autoclave molding, and needless to say, it is sufficient when the material is heat resistant and water resistant. (See paragraph [0027]) even though Ashida (US ‘067) is silent that the condensed water holder can be made of porous material or mesh material to be the wrinkles of the vacuum bag, as claimed in claims 2-4, it would have been obvious for one of ordinary skill in the art to form the condenser water holder with a material like nylon or polyimide fibers that are knitted in the form of mesh material as wrinkles of a vacuum bag in order to improve the workability of the vacuum bag or the condensed water holder to be capable of absorbing and maintaining a higher amount of water prior to drainage that facilitates a smoother flow of water drainage from the system.
	As to claim 5, Ashida (US ‘067) disclose the condensed water holder (1) is a recessed portion formed on a surface of the molding tool (14) opposite to a surface thereof on which the composite material (13) is placed.
Response to Arguments
Applicant’s arguments, filed on 07/22/2022, with respect to claim(s) 1-6 have been considered but are moot in view of the above new grounds of the rejections.
The arguments are mainly relevant to the newly added limitations to claim 1 and that the prior art of Ashida (US ‘067) and Le Touche (US ‘177) do not disclose such claimed subject matter. However, in above new grounds of rejections, a new prior art of Itou et al. (US ‘784) is introduced to properly address the newly added limitation, and therefore, the arguments are moot in view of the above new grounds of rejections.
Finally, after a full review of the submitted remarks in view of the previous rejection of the claims over the prior art, it has been concluded that there are differences in interpreting the claimed subject matter in view of the cited reference between the Applicant and the Office. Examiner would like to suggest that if Applicant’s Counsel believes an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        09/30/2022